Citation Nr: 1704580	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to July 21, 2015, and 50 percent thereafter for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1990 and from September 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for PTSD and assigned a noncompensable disability rating.  

Subsequently, in a May 2015 rating decision, the RO increased the disability rating for PTSD to 30 percent disabling, effective May 27, 2011.  

This matter was before the Board in November 2015, at which time a 30 percent rating for PTSD was awarded for the entire period on appeal.  In addition, the Board remanded the issue of a rating in excess of 30 percent for PTSD for further evidentiary development, including scheduling a VA examination to assess the current severity of the Veteran's PTSD symptoms.  

In a rating decision dated November 2015, the RO implemented the Board decision, which increased the disability rating for PTSD to 30 percent disabling, effective January 20, 2010.  

Pursuant to the Board's remand directives, a VA examination was performed in December 2015.  In a rating decision dated December 2015, the RO increased the disability rating for PTSD to 50 percent, effective July 21, 2015, and continued the 30 percent disability rating prior to July 21, 2015.  As the increased rating does not constitute a full grant of all benefits possible, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In light of the actions described above, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an initial increased rating for service connected PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  




FINDINGS OF FACT

1.  From July 20, 2010 to October 7, 2014, and from April 9, 2015 to July 21, 2015, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From October 7, 2014 to April 9, 2015, the Veteran experienced in increase in PTSD symptomatology, leading to deficiencies in most areas but not total occupational and social impairment.

3.  As of July 21, 2015, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent from July 20, 2010 to October 7, 2014, and from April 9, 2015 to July 21, 2015 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for an initial rating of 70 percent from October 7, 2014, to April 9, 2015 for PTSD have been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for an initial rating in excess of 50 percent from July 21, 2015 for PTSD have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in October 2010, January 2012, July 2014, and December 2015.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

  
Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Rating Criteria

The Veteran's PTSD has been rated under Diagnostic Code 9411.  

Under the General Rating Formula, a 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as the "DSM-V") has been released.  This is applicable in cases pending before the RO on or after August 4, 2014, as here.  While its predecessor, the DSM-IV, utilized a Global Assessment of Functioning (GAF) scale, the current DSM discards this measure and thus GAF scores will not be considered in evaluating the instant claim.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).  


Factual Background and Analysis

In the instance case, the facts are such that a non-chronologic review of the evidence is warranted.  Specifically, the record reveals one specific time period during which the symptoms shown warrant a higher evaluation.  During all other periods, the evidence fails to support an increased rating.  Further explanation is provided in the discussion below.

From July 20, 2010 to October 7, 2014 and from April 9, 2015 to July 21, 2015

During the periods in question, the Veteran's PTSD has been assigned a 30 percent rating.  

The Veteran was afforded a VA examination in October 2010.  At that time, it was noted that she was married and reported a good relationship with her spouse but minimal activities and leisure pursuits.  The Appellant had a sleep impairment, which caused exhaustion and interfered with her daytime activities.  The Veteran did not exhibit obsessive or ritualistic behavior or have panic attacks or suicidal thoughts.  The examiner noted symptoms of irritability, hypervigilance, exaggerated startle response, recurrent and distressing dreams, persistent avoidance of stimuli, and marked diminished interest or participation in significant activities.  The Veteran was employed and the examiner indicated she had mild impairment in her functional status.  The examiner opined that the Veteran had mild social and occupational impairment due to PTSD.  The examiner concluded that the Veteran did not exhibit reduced reliability and productivity due to PTSD symptoms.  

Subsequent VA treatment records dated in 2011 indicate that the Veteran actively sought treatment for her PTSD symptoms.  During this time period, she reported depression, anxiety, poor sleep, and infrequent episodes of panic-like reactions.  Although she reported periodically having thoughts of suicide, she adamantly denied any intent or plan.  See e.g., 11/02/2015, Virtual VA Documents, CAPRI, pp. 321-  331, 356; 11/02/2015, VBMS Documents, CAPRI, pp. 258-259. 

The Veteran underwent another VA examination in January 2012.  The examiner reported symptoms of recurrent distressing dreams, marked diminished interest or participation in significant activities, difficulty sleeping and concentrating, irritability, hypervigilance, and exaggerated startle response, which cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran also had anxiety and a depressed mood.  The Veteran did not have near-continuous panic, suicidal ideation, persistent delusions or hallucinations.  The examiner opined that the Veteran 
had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner further concluded that the Veteran's PTSD did not impact her ability to work.  

Subsequent VA treatment records dated from July 2013 to July 2014 indicate that the Veteran continued to have problems with sleeping, anxiety, irritability, and hypervigilance.  The symptoms were sometimes triggered at work and she had to leave.  See e.g., 11/02/2015, VBMS Documents, CAPRI, p. 151.  However, the Veteran reported that some days were better than others and most days were pretty good.  See 11/02/2015, VBMS Documents, CAPRI, p. 171. 

The Veteran was next provided a VA examination in July 2014.  The examiner noted that she was married and had children, and worked full time for a government agency.  It was reported that she startled easily and had anxiety at work, needing to leave her desk to recover.  The Veteran was hardworking and reliable but her symptoms impaired her ability to focus at work.  The examiner reported symptoms of recurrent distressing dreams, marked diminished interest or participation in significant activities, irritability, difficulty sleeping, hypervigilance, and exaggerated startle response.  There was also had depression, anxiety, panic attacks that occurred weekly or less often, and disturbances of motivation and mood.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

After a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted during the period in question.  During this time, she exhibited symptoms of depressed mood, anxiety, irritability, hypervigilance, chronic sleep impairment, and panic attacks weekly or less often. Such symptoms have been shown to result only in a level of impairment contemplated by the current 30 percent rating.  

In finding against a 50 percent rating, the evidence throughout this stage of the appeal does not demonstrate occupational and social impairment with reduced reliability and productivity.  In this regard, the evidence fails to show that the Veteran suffers from symptoms such as circumstantial, circumlocutory, or stereotypical speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired short and long term memory, impaired judgment, or impaired abstract thinking.  She is employed full time and is has children.  While she reports anxiety at work and irritability with co-workers, there is no showing that such symptoms impair her abilities in the workplace beyond that already recognized by the current rating.  Indeed, the Veteran's PTSD during this stage of the appeal is at worst manifested by occupational and social impairment with occasional decrease in work efficiency.

The Board further notes the Veteran's reports of suicidal thoughts in 2011.  However, this was an isolated report and the record fails to show that this was a persistent symptom of her PTSD, or that it led to impairment either occupationally or socially.  

In sum, the Board finds that at no time during the periods in question has the Veteran's PTSD warranted a rating in excess of 30 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

From October 7, 2014 to April 9, 2015

The Veteran underwent an increase in the severity of her PTSD symptoms related to the sudden and unexpected death of her husband, age 40, as noted in a treatment report dated October 7, 2014.  This report indicated that she was taking leave from work.  A March 2015 mental health note indicates that she was back at work full time, though she was otherwise very isolated and was still having very difficult days.  It is unclear exactly how long her absence from work lasted.  While recognizing that having difficult days in such circumstances is a normal response to tragedy, the Board notes that unless medical evidence expressly attributes mental health symptomatology to a cause other than the service-connected PTSD, the full range of symptoms shown in the record must be considered for rating purposes.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, in resolving all reasonable doubt in the Veteran's favor, a 70 percent rating is deemed warranted from October 7, 2014 (the date of the treatment note showing her increase in symptoms) until April 9, 2015, when treatment notes showed improvement in sleep and energy and essentially revealed a disability picture similar to that exhibited prior to her husband's passing.  Even in this period where intense symptoms were shown, the evidence did not indicate total social or occupational impairment, such as to warrant a 100 percent rating.  In so finding, it is noted that the Veteran continued successfully to care for her children during this period.


As of July 21, 2015

As of July 21, 2015, the Veteran's PTSD has been assigned a 50 percent rating.  

On July 21, 2015, the Veteran reported an increase in PTSD symptoms to her VA treating physician, including an increase in anxiety, avoidance, and depression.  She denied suicidal ideations, hallucinations, or paranoia.  See 11/02/2015, VBMS Documents, CAPRI, p. 44.  

The September and October 2015 VA treatment notes reveal reported outbursts with family, low mood, irritability with co-workers and children.  The Veteran continued to deny suicidal ideations, hallucinations, and paranoia.  See 11/02/2015, VBMS Documents, CAPRI, pp. 7, 14, 18. 

The Veteran was afforded a VA examination in December 2015.  At that time, the examiner assessed PTSD and death of spouse-uncomplicated bereavement.  The examiner was not able to differentiate the symptoms attributable to each diagnosis.  The examiner noted symptoms of recurrent distressing dreams, avoidance of stimuli, marked diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran also exhibited depressed mood, anxiety, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner further concluded that the new medical evidence indicated an increase in the severity of the Veteran's PTSD.  

After a review of the evidence, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted at any time during the period in question.  As of July 21, 2015, the Veteran exhibited symptoms of sleep impairment, irritability, hypervigilance, anxiety, depression, mild memory loss, flattened affect, and angry outbursts.  Such symptoms have resulted in a level of impairment contemplated by the current 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In finding against a 70 percent rating, the evidence throughout this stage of the appeal does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The evidence fails to show that the Veteran experiences suicidal ideations, obsessive rituals, hallucinations, or delusions.  Moreover, there is no evidence of neglect of personal appearance and hygiene, impaired thought and judgment, speech intermittently illogical, obscure or irrelevant and near-continuous panic or depression.  The Veteran also denied suicidal or homicidal ideations.  Notably, she has maintained full time employment throughout the entirety of this claim.  The Veteran's PTSD during this stage of the appeal is at worst manifested by occupational and social impairment with reduced reliability and productivity.  As such, the disability picture does not more closely approximate the next-higher 70 percent disability rating.  

The Board acknowledges the statements submitted in December 2015 by the Veteran's mother, daughters, co-workers, and sister, who all reported that the Veteran is angry, irritable, and does not wish to be around friends or family.  However, such symptoms are contemplated by the current 50 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In sum, the Board finds that at no time during the rating period on appeal has the Veteran's PTSD warranted a rating in excess of 50 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for an additional disability from a combined effect of multiple conditions.  

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to her service-connected disabilities.  Notably, during the December 2015 VA examination, the Veteran relayed that she has been employed full time since her prior exam in October 2010.  See 12/13/2015, VBMS Documents, C&P Exam, p. 3.  Therefore, a remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.  

	(CONTINUED ON NEXT PAGE)








ORDER

From July 20, 2010, to October 7, 2014, and from April 9, 2015, to July 21, 2015, entitlement to an initial rating in excess of 30 percent for PTSD is denied.

From October 7, 2014, to April 9, 2015, entitlement to an initial rating of 70 percent for PTSD is granted.

From July 21, 2015, entitlement to an initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


